         Case: 3:19-cv-00100-bbc Document #: 32 Filed: 06/19/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN


Cranberry Growers Cooperative,                   Case No.: 19-CV-100 (BBC)

              Plaintiff and Counter-Defendant,

vs.                                                MAXWELL FOOD PRODUCTS
                                                    PTY. LTD.’S WITNESS LIST
Maxwell Food Products Pty. Ltd.,

              Defendant and Counter-Plaintiff.


        Defendant and Counter-Plaintiff Maxwell Food Products Pty. Ltd. (“Maxwell

Foods”) submits the following witness list pursuant to the Court’s Preliminary Pretrial

Conference Order [ECF # 17]:

        1.    Paul Walsh, International Trading Manager, Maxwell Food Products Pty Ltd
              – Intend to Call

        2.    Christopher Spratt, Managing Director, Maxwell Food Products Pty Ltd –
              Intend to Call

        3.    Buddy Kassoum, Maxwell Food Products Pty Ltd – May Call if Necessary

        4.    Tom Batey, Maxwell Food Products Pty Ltd – May Call if Necessary

        5.    James Reed, Former CEO, Cranberry Growers Cooperative – May Call if
              Necessary

        6.    Timothy Feit, Former Director of Sales, Cranberry Growers Cooperative –
              Intend to Call

        7.    Brendan Rouzer, Former Chief Financial Officer, Cranberry Growers
              Cooperative – May Call if Necessary

        8.    Bonnie Caird, Former Director of Supply Chain, Cranberry Growers
              Cooperative – May Call if Necessary




1526756 v1
         Case: 3:19-cv-00100-bbc Document #: 32 Filed: 06/19/20 Page 2 of 2



Dated: June 19, 2020.                  FOLEY & MANSFIELD, PLLP


                                   BY: /s/ Cameron A. Lallier
                                        Cameron A. Lallier (#393213)
                                        clallier@foleymansfield.com
                                        250 Marquette Avenue, Suite 1200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 338-8788

                                       ATTORNEYS FOR MAXWELL FOODS




                                         2
1526756 v1
